Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page1ofi2 PagelD 27546

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA
Vv. NO. 3:15-CR-00496-L

JACOBO GEISSLER (a.k.a. JACOB
GEISSLER)

PLEA AGREEMENT
Jacobo Geissler, the defendant, Michael P. Gibson, the defendant’s attorney, and
the United States of America (the government) agree as follows:
l, Rights of the defendant: The defendant understands that the defendant
has the rights:

a, to plead not guilty;
b, to have a trial by jury;
c, to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in the
defendant’s defense; and

e, against compelled self-incrimination,

2. Waiver of rights and plea of guilty: ‘The defendant waives these rights
and pleads guilty to the offense alleged in Count Seven of the Superseding Indictment,
charging a violation of 18 U.S.C. § 371, that is, conspiracy to Introduce Misbranded I’ood
into Interstate Commerce with Intent to Defraud and Mislead, The defendant

understands the nature and elements of the crime to which the defendant is pleading

Plea Agreement—Page |

 

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page 2of12 PagelD 27547

guilty, and agrees that the factual resume the defendant has signed is true and will be

submitted as evidence.

3. Sentence: The maximum penalties the Court can impose include:
a, imprisonment for a period not to exceed 5 years;
b. a fine not to exceed $250,000, or twice any pecuniary gain to the

defendant or loss to the victim(s);

C a term of supervised release of not more than 3 years, which may be
mandatory under the law and will follow any term of imprisonment.
If the defendant violates the conditions of supervised release, the
defendant could be imprisoned for the entire term of supervised

release;
d. a mandatory special assessment of $100;
e. restitution to victims or to the community, which is mandatory under

ithe law, and which the defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the
offense of conviction alone;

f, costs of incarceration and supervision; and
g. forfeiture of property.

4, Immigration consequences: The defendant recognizes that pleading
guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses. The defendant understands this may include the offense

to which the defendant is pleading guilty, and for purposes of this plea agreement, the

defendant assumes the offense is a removable offense. Removal and other immigration

Plea Agreement—Page 2

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page3of12 PagelD 27548

consequences are the subject of a separate proceeding, however, and the defendant

understands that no one, including the defendant’s attorney or the district court, can

 

predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea of guilty
may entail, even if the consequence is the defendant’s automatic removal from the United
States,

5, Court’s sentencing discretion and role of the Guidelines: The defendant
understands that the sentence in this case will be imposed by the Court after consideration
of the United States Sentencing Guidelines. The guidelines are not binding on the Court,
but are advisory only. The defendant has reviewed the guidelines with the defendant’s
attorney, but understands no one can predict with certainly the outcome of the Court’s
consideration of the guidelines in this case. The defendant is aware that the statutory
maximum sentence for one count of a violation of 18 U.S.C. § 371 is not more than 5
years imprisonment. The defendant understands that the defendant will not be allowed to
withdraw the defendant’s plea if the applicable advisory guideline range is higher than
expected or if the Court departs from the applicable guideline range. The defendant fully
understands that the actual sentence imposed (so long as it is within the statutory
maximum) is solely in the discretion of the Court.

6, Mandatory special assessment: Prior to sentencing, the defendant agrees
to pay to the U.S. District Clerk the amount of $100, in satisfaction of the mandatory

special assessment in this case.

Plea Agreement—Page 3

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page4of12 PagelD 27549

7. Defendant’s agreement: The defendant shall give complete and truthful
information to the government concerning the defendant’s participation in the offense of
conviction, Upon demand, the defendant shall submit a personal financial statement
under oath and submit to interviews by the government and the U.S. Probation Office
regarding the defendant’s capacity to satisfy any fines or restitution. The defendant
expressly authorizes the United States Attorncy’s Office to immediately obtain a credit
report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Cowt, including a restitution order and/or the implementation
ofa fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the United States Attorney’s Office from
putsuing any other means by which to satisfy the defendant’s full and immediately
enforceable financial obligation, The defendant understands that the defendant has a
continuing obligation to pay in full as soon as possible any financial obligation imposed
by the Court. The defendant understands and agrees that he will not engage in any
business activities related to the dictary supplement industry for a period of ten (10)
years, beginning on the day the defendant is sentenced. The defendant agrees that he, as
an owner of USPLabs LLC, will cease all business of USPLabs LLC within ninety (90)
days of the entry of his guilty plea.

8, Forfeiture of property: The defendant, individually and as the authorized

representative, if he is the authorized representative, for the entities listed in the property

Plea Agreement——Page 4

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page5of12 PagelD 27550

descriptions below, including JG Ventures LIC; Geissler Investments LLC; Geissler

 

Investments LLC Portfolio(s); JEG Investments LLC; JEG Investments LLC Portfolio(s);
JEG Investments DE LLC; JEG Endeavors; GS-ETH LLC; ETH Insurance Company
Inc.; Straight CH Insurance Inc.; BFB Insurance Company Inc.; M19 Eleven Insurance
Company; RB Investments LLC; and RB Investments DE LLC (“the Entities”), agrees
not to contest, challenge, or appeal in any way the administrative or judicial (civil or
criminal) forfeiture to the United States of any property seized or restrained by the
government related to the investigation of this case or noted as subject to forfeiture in the
superseding indictment or the bill of particulars filed in this case, including, but not
limited to, the following:

i. All funds, monies, and things of value contained in Account #2102-2960, in
the name of Jacob E Geissler at Charles Schwab.

k. All funds, monies, and things of value contained in Account #2618-3391, in
the name of JG Ventures LLC at Charles Schwab.

1, All funds, monies, and things of value contained in Account #52 11-4965, in
the name of JG Ventures LLC at Charles Schwab.

m. All funds, monies, and things of value contained in Account #3682-0734, in
the name of Geissler Investments LLC at Charles Schwab,

n. All funds, monies, and things of value contained in Account #43 18-2228, in
the name of Geissler Investments LLC at Charles Schwab.

oO. All funds, monies, and things of value contained in Account #3633-3489, in
the name of Geissler Investments LLC Portfolios at Charles Schwab.

p. All funds, monies, and things of value contained in Account #3949-6550, in
the name of JEG Investments LLC at Charles Schwab.

q. All funds, monies, and things of value contained in Account #4148-9742, in |
the name of JEG Investments LLC at Charles Schwab,

Plea Agreement—Page 5

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page6of12 PagelD 27551

u,

Ww,

bb.

cc.

OO.

pp.

All funds, monies, and things of value contained in Account #8237-496 I, in
the name of JEG Investments LLC Portfolios at Charles Schwab.

All funds, monies, and things of value contained in Account #9868-1193, in
the name of JEG Investments DE LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #8265-7257, in
the name of JEG Endeavors at Charles Schwab.

All funds, monies, and things of value contained in Account #3506-2445, in
the name of GS-ETH LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #1585-2243, in
the name of ETH Insurance Company Inc. at Charles Schwab.

All funds, monies, and things of value contained in Account #5995-7559, in
the name of Straight CH Insurance Inc. at Charles Schwab.

All funds, monies, and things of value contained in Account #78 12-4442, in
the name of BFB Insurance Company Inc, at Charles Schwab.

All funds, monies, and things of value contained in Account #1827-5797, in
the name of M19 Eleven Insurance Company al Charles Schwab.

All funds, monies, and things of value contained in Account #6887-5723, in
the name of RB Investments DE LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #5253-5132, in
the name of RB Investments DE LLC at Charles Schwab.

All funds, monies, and things of value contained in Account #9 140-2357, in
the name of Charitable Fund-Jacob and Ruth Donor at Charles Schwab.

The real property located at 3538 Miles St., Dallas, Dallas County, Texas,
more specifically described as Lot 16B, Block 6/2467 of Bowser-Miles
Addition, an Addition to the City of Dallas, Dallas County, Texas,
according to the Plat thereof recorded in Volume 2001122, Page 2013, Map
Records, Dallas County, Texas.

2013 Ford F150, VIN [FTFW1IR67DFB97578,

2013 Mercedes Benz, ML350, VIN 4JGDASJB2DA168066.

Plea Agreement—-Page 6

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page 7of12 PagelD 27552

qq. 2013 Mercedes Benz S63, VIN WDDNG7EBODAS11749.
The defendant, individually and as the authorized representative’ for the Entities,
waives all right, title, and interest in this property, and agrees that this property is
subject to criminal forfeiture pursuant to 21 U.S.C, § 334, 28 ULS.C. § 2461 (c) and 21
U.S.C, § 853 as proceeds obtained from the sale of misbranded food in the underlying
conspiracy and replacing the sold product, as well as subject to civil forfeiture pursuant to
18 U.S.C, 981(a)(1)(A) as property involved in a money laundering conspiracy and 18
U.S.C, 981(a)(1)(C) as proceeds of conspiracy to commit wire fraud, The defendant,
individually and as the authorized representative* for the Entities, consents to entry of
any orders or declarations of forfeiture, administrative or judicial, regarding this property
and waives any and all requirements (including notice of forfeiture in the charging
instrument) set out in 19 U.S.C. §§ 1607-1609; 18 U.S.C. §§ 981, 982, and 983; 2]
U.S.C. §§ 334, 853, and 881; the Code of Federal Regulations; and Rules 11 and 32.2 of
the Federal Rules of Criminal Procedure. The defendant, individually and as the
authorized representative* for the Entities, agrees to provide truthful information and
evidence necessary for the government to forfeit this property, including assisting with
the sale and/or liquidation of this property. For example, in the event some or all of this
property, in its current form, cannot be seized by and/or forfeited to the government, the
defendant, individually and as the authorized representative* for the Entities, agrees

to immediately convert that property to funds that are subject to forfeiture

 

* If he is the authorized representative,

Plea Agreement-—~Page 7

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page 8of12 PagelD 27553

(administrative and/or judicial) and turn those over to the government for forfeiture
pursuant to this Plea Agreement. The defendant, individually and as the authorized
representative* for the Entities, agrees to hold the government, its officers, agents, and
employees harmless from any claim whatsoever in connection with the seizure, restraint,
forfeiture, storage, or disposal of this property.

9. Government’s agreement: The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the
defendant’s plea of guilty. The government will file a Supplement in this case, as is
routinely done in every case, even though there may or may not be any additional terms.
The government will dismiss, after sentencing, any remaining charges in the pending
indictment. This agreement is limited to the United States Attorney’s Office for the
Northern District of Texas as well as the Consumer Protection Branch of the United
States Department of Justice and does not bind any other federal, state, or local
prosecuting authorities, nor does it prohibit any civil or administrative proceeding against
the defendant or any property. The government agrees to release the following property
from the forfeiture proceedings in this case:

aa. All funds, monies, and things of value contained in Account #3368-5718, in
the name of RB Investments DE LLC at Charles Schwab.

kk. The real property located at xxxx Tulane St., Dallas, Dallas County, Texas,
more specifically described as Lot xx, in Block xx, of University Heights, Fifth
Installment, an Addition to the City Of University Park, Dallas County, Texas,
according to the Map thereof recorded in Volume 7, Page 123, of the Map Records
of Dallas County, Texas.

Plea Agreement—Page 8

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page9of12 PagelD 27554

In the event USPLabs LLC agrees to plead guilty and reach an agreement with the
government to resolve the civil liability for USPLabs LLC and its principals arising from
the conduct underlying the offense to which the defendant is pleading guilty (essentially,
restitution that could be ordered in this case) using some of the funds restrained, the
government agrees to release an amount from forfeited funds listed above (following
entry of a preliminary order of forfeiture) that is representative of the defendant’s
ownership interest in USP Labs LLC (45%) to allocate to this payment. The government
will therefore cease forfeiture proceedings against the funds allocated to pay the civil
liability (the restitution that could be ordered in this case).

10. Violation of agreement: The defendant understands that if the defendant
violates any provision of this agreement, or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge. In such event, the
defendant waives any objections based upon delay in prosecution. If the plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government, and any resulting leads.

11. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement, There have been no guarantees or promises from anyone as to what sentence

the Court will impose.

Plea Agreement—Page 9

 

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page10o0f12 PagelD 27555

12. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court. The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 ULS.C. § 2255. The defendant further waives the defendant’s right to seek any future
reduction in the defendant’s sentence (e.g., based on a change in sentencing guidelines or
statutory law), The defendant, however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment, or (ii) an arithmetic error at
sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this
waiver, and (c) to bring a claim of ineffective assistance of counsel.

13, Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that lawyer’s legal representation. ‘The defendant has received from the defendant’s
attorney explanations satisfactory to the defendant concerning each paragraph of this plea
agreement, each of the defendant’s rights affected by this agreement, and the alternatives
available to the defendant other than entering into this agreement. Because the defendant
concedes that the defendant is guilty, and after conferring with the defendant’s attorney,
the defendant has concluded that it is in the defendant’s best interest to enter into this plea

agreement and all its terms, rather than to proceed to trial in this case.

 

Plea Agreement—Page 10

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page11lof12 PagelD 27556 |

14. Entirety of agreement: This document is a complete statement of the

parties’ agreement and may not be modified unless the modification is in writing and

signed by all parties. This agreement supersedes any and all other promises,

representations, understandings, and agreements that are or were made between the

parties at any time before the guilty plea is entered in court. No promises or

representations have been made by the United States except as set forth in writing in this

plea agreement.

AGREED TO AND SIGNED this 4"“%ay of Muu y~, 2019.

Plea Agreement—Page I |

ERIN NEALY COX
UNITED STATES ATTORNEY

-BRRIN MARTIN

‘ Sec ion Chief *

Sy

iprs J. DE CS GARZA, Tl
sistant United States. Attorney

Texas. State Bar No>00796455
1100 Commerce Street, Suite 300

Dallas, Texas 75242
214.659.8838

 

GUSTAYV W, EYLER
Acting Director
Consumer Protection Branch

Sku (MI Witin? {ev
PATRICK R. RUNKLE
Trial Attorney

Consumer Protection Branch
U.S. Department of Justice

 

 
Case 3:15-cr-00496-L Document 670 Filed 02/24/19 Page12o0f12 PagelD 27557

P.O. Box 386
Washington, DC 20044-0386

202.532.4723

I have read or had read to me this plea agreement and have carefully reviewed
ever Lypart fit with my attorney. I fully understand it and voluntarily agree to it.

L BA ge c
Z : 2-2 93-[
a “iac o Geissler Date

Defendant

  
  

Iam the defendant's attorney. I have carefully reviewed every part of this plea
agreement with the defendant. ‘To my knowledge and belicf, my client’s decision to enter
into this plea agreement is an informed and voluntary one.

Lh. 2/23 f/9

Date

 
 

pblitdlyle As
iéhael P. Gibson
ttorney for Defendant

  
  

Plea Agreement—Page 12

 
